         Case 1:20-cr-00003-KPF Document 175 Filed 04/21/21 Page 1 of 2




April 20, 2021
Via Email & ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York                            MEMO ENDORSED
United States Courthouse
40 Centre Street
New York, New York 10007

Re: United States v. Anthony Lee Nelson, 20 cr 003(KPF)

Dear Judge Failla;

       I write to seek an amendment to Mr. Nelson’s conditions of bond to eliminate the
condition of a curfew enforced by location monitoring. This request has been consented to by
Assistant United States Attorney Alexander Li, United States Probation Officer Leigh Messett,
who is Mr. Nelson supervising pretrial officer in the District of Maryland, and his U.S. Pretrial
Officer in the Southern District of New York, Cosme Ashley.

        Mr. Nelson was arrested on May 1, 2020 in the District of Columbia pursuant to a
warrant issued in the Southern District of New York based upon the pending indictment. He was
released on his own recognizant with conditions that included GPS monitoring and home
detention. He appeared as directed in this district on May 8, 220 for his first appearance. United
States Magistrate Judge Stewart Aaron continued Mr. Nelson’s release on the following
conditions:

       1. Pretrial Services supervision as directed;
       2. Curfew enforced by location monitoring with the hours to be determined by Pretrial
       Services;
       3. Surrender all travel documents, no new applications;
       4. Travel restricted to Southern/Eastern Districts of NY, District of Maryland, and District of
       Columbia;
       5. Drug testing and treatment as deemed necessary by Pretrial Services;
       6. Seek/maintain verifiable employment;
       7. No contact with codefendants unless in the presence of counsel;
         Case 1:20-cr-00003-KPF Document 175 Filed 04/21/21 Page 2 of 2




       8. Do not possess any personal identifying information of others or access device of another
       without authorization from Pretrial Services;
       9. No new lines of credit or bank accounts without authorization from Pretrial Services 10.
       Do not possess any firearms, any weapon, or destructive devices

        Mr. Nelson returned to his residence in the District of Maryland and was supervised there
by Officer Messett. Late last summer into the early fall, Mr. Nelson had some incidence of non-
compliance which were reported to the Court in Memorandum dated October 6, 2020. On
October 15, 2020, Mr. Nelson appeared before the Court in response to the non-compliance
allegations. After the hearing, the Court ordered the conditions of bond to continue.

         Since the October 15, 2020 Mr. Nelson has been fully compliant, works full-time has
obtained a promotion in the grocery store where he works. He continues to help with the child
care of this daughter. Indeed, one of the reasons he seeks to have the curfew lifted is to allow
him to stay with his daughter at her home until the mother of his child returns home from work.
It will also allow him to have additional time with his daughter on his days off and allow for
outings with her mother.

       Accordingly, I respectfully request the Court amend Mr. Nelson’s conditions of bond to
eliminate the condition of curfew with location monitoring. All other conditions of bond will
remain in full force and effect. His reporting to Probation will be as per directed by his Pretrial
Officer.

Respectfully submitted,
   /s/
Donna R. Newman
Cc: AUSA Alexander Li via email
    USPO Ashley L. Cosme via email
    USPO Leigh Messett via email


Application GRANTED.



Dated:      April 21, 2021                             SO ORDERED.
            New York, New York




                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
